DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004/323169 A Saito et al. in view of US 2010/0274366 A1 Fata et al.

Regarding claim 1, Saito discloses an information providing system (Saito Abstract, quality control for distribution process) comprising: a sensor attached to a product (Saito Para. [0033] sensor is packaged with the article; Para. [0068] the temperature sensor may be attached to the transported food); a plurality of sensor communication devices installed at a plurality of predetermined installation locations along a distribution route of the product (Saito Para. [0062] mobile data communication service may communicate to a base station; Para. [0078] the communication may be done between the vehicle sensor and along the route of factory and retail store), each sensor communication device being associated with information indicating a responsible party for the predetermined installation location of the sensor communication device, wherein each of the plurality of sensor communication devices are configured to receive data from the sensor (Saito Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location; Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time; a quality control server configured to receive and record measurement data from the plurality of sensor communication devices to associate a plurality of received measurement data from the plurality of predetermined installation locations with the information indicating the responsible party for the predetermined installation location on the basis of the plurality of received measurement data (Saito Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location; Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time), location information indicating locations where the plurality of sensor communication devices are installed (Saito Para. [0062] mobile data communication service may communicate to a base station; Para. [0137] each of the locations has a sensor, and may record the information received from the specific location ID), and the distribution route (Saito Para. [0022] the route for the item follows manufacturing to delivery; Para. [0100] transportation route); a terminal device configured to(Saito Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time; Para. [0092] the display unit comprises information sent from the operator; Para. [0120-0121] the display may comprise the information relating to the sensed and when it was detected; Para. [0099]; Fig. 1), wherein the quality control server is configured to perform a setting related to a threshold of the measurement data (Saito Para. [0097] the package may be given specific threshold information, such as the temperature condition of the package) and to alert a predetermined recipient when information indicating deviation from the threshold is included in the received measurement data (Saito Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time); and the quality control server is configured to issue an inquiry related to a countermeasure to be taken when the information indicating deviation from the threshold is included in the received measurement data (Saito Para. [0010] the TTT is being used at the threshold for quality control using sensor information; Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location, if the threshold has been reached; Para. [0014]; Para. [0045]) and to notify the responsible party, associated with the sensor communication device that transmitted the information indicating deviation from the threshold, of an instruction based on a response to the inquiry (Saito Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time). Saito fails to explicitly disclose the inquiry related to a countermeasure to be taken to a predetermined party charged with prescribing countermeasures. Fata is in the field of controlling and monitoring a facility (Fata Abstract, controlling and monitoring a facility) and teaches the inquiry related to a countermeasure to be taken to a predetermined party charged with prescribing countermeasures (Fata Para. [0059] a notification is initiated when a sensor identifies levels exceeding a threshold, a decision server is sent the notification, and a countermeasure is decided and sent to a user for corrective action; the decision server is charged with prescribing countermeasures). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information system of Saito with (Fata Para. [0007-0008] single monitor to control multiple buildings).

Regarding claim 4, Saito discloses the information providing system of claim 1, wherein the terminal device is configured to display an indication of whether the information indicating deviation from the threshold exists for the product on the terminal connected over the network, the terminal device displaying the indication without performing an authentication process on a user of the terminal (Saito Para. [0010] the TTT is being used at the threshold for quality control using sensor information; Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location, if the threshold has been reached; Para. [0092] the display unit comprises information sent from the operator; Para. [0120] the display may comprise the information relating to the sensed and when it was detected).

Regarding claim 5, Saito discloses an information providing method (Saito Abstract, quality control for distribution process) performed by an information providing system comprising a sensor attached to a product (Saito Para. [0033] sensor is packaged with the article; Para. [0068] the temperature sensor may be attached to the transported food); 
a plurality of sensor communication devices installed at a plurality of predetermined installation locations along a distribution route of the product, each sensor communication device being associated with information indicating a responsible party for the predetermined installation location of the sensor communication device (Saito Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location; Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time; a quality control server; and a terminal device, the information providing method comprising, receiving, with each of the plurality of sensor communication devices, data from the sensor (Saito Para. [0092] the display unit comprises information sent from the operator; Para. [0120] the display may comprise the information relating to the sensed and when it was detected); receiving and recording, with the quality control server, measurement data from the plurality of sensor communication devices to associate a plurality of received measurement data from the plurality of predetermined installation locations with the information indicating the responsible party for the predetermined installation location on the basis of the plurality of received measurement data (Saito Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location; Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time), location information indicating locations where the plurality of sensor communication devices are installed (Saito Para. [0062] mobile data communication service may communicate to a base station; Para. [0137] each of the locations has a sensor, and may record the information received from the specific location ID), and the distribution route (Saito Para. [0022] the route for the item follows manufacturing to delivery; Para. [0100] transportation route); displaying, with a terminal device, the measurement data, the location information, and the information of the responsible party on each location (Saito Para. [0092] the display unit comprises information sent from the operator; Para. [0120] the display may comprise the information relating to the sensed and when it was detected), performing, with the quality control server, a setting related to a threshold of the measurement data (Saito Para. [0097] the package may be given specific threshold information, such as the temperature condition of the package); alerting, with the quality control server, a predetermined recipient when information indicating deviation from the threshold is included in the received measurement data (Saito Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time); issuing, with the quality control server, an inquiry when the information indicating deviation from the threshold is included in the received measurement data (Saito Para. [0010] the TTT is being used at the threshold for quality control using sensor information; Para. [0013] the information relating to the sensor information, it may notify the carrier, the warehouse, destination about the specific item based on the location, if the threshold has been reached; Para. [0014]; Para. [0045]); and notifying, with the quality control server, the responsible party, associated with the sensor communication device that transmitted the information indicating deviation from the threshold, of an instruction based on a response to the inquiry (Saito Para. [0045] the specific notification is sent to the unit most capable of helping to countermeasure the quality delineation in real time). Saito fails to explicitly disclose the inquiry related to a countermeasure to be taken to a predetermined party charged with prescribing countermeasures. Fata teaches the inquiry related to a countermeasure to be taken to a predetermined party charged with prescribing countermeasures (Fata Para. [0059] a notification is initiated when a sensor identifies levels exceeding a threshold, a decision server is sent the notification, and a countermeasure is decided and sent to a user for corrective action; the decision server is charged with prescribing countermeasures). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information system of Saito with the third party decision server of Fata. The motivation for doing so would be to manage a variety of different containers, no matter their location, from a singular (Fata Para. [0007-0008] single monitor to control multiple buildings).

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Regarding 102, Applicant argues that the specific limitation “issue an inquiry related to a countermeasure to be taken to a predetermined party charged with prescribing countermeasures” is not disclosed within Saito. Examiner can ascertain the specificity of a predetermined party prescribing the countermeasures differs from the automatic sending of a countermeasure presented by Saito. Therefore, US 2010/0274366 A1 Fata et al. has been introduced to show an intermediary step, of a decision server, deciding and sending the countermeasure. The claims remain rejected under new 103.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0345612 A1 Banerjee et al. teaches the monitoring of inventory items with notification when the item is beyond a specified threshold (Abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/J.E.S./Examiner, Art Unit 3687                 

                                                                                                                                                                                               /NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687